Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered March 5, 1986, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
Since the defendant is not incarcerated and all efforts by assigned appellate counsel to locate and communicate with him have been unsuccessful, the defendant has demonstrated a lack of interest in his appeal, and the appeal is therefore dismissed as abandoned (see, People v Jinks, 140 AD2d 371; People v Southerland, 136 AD2d 662; People v Jimenez, 97 AD2d 799). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.